 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

ITT Holdings LLC

 

 



 

First Amendment

Dated as of March 26, 2019

 

to

 

Note Purchase Agreement

Dated May 8, 2015

 



 

 

$325,000,000 3.92% Guaranteed Senior Notes, Series A, due May 21, 2025
$275,000,000 4.02% Guaranteed Senior Notes, Series B, due May 21, 2027

 



 

 

 

 

 

First Amendment to Note Purchase Agreement

 

This First Amendment dated as of March 26, 2019 (the “Amendment”), to the Note
Purchase Agreement dated May 8, 2015, is by and among ITT Holdings LLC, a
Delaware limited liability company (the “Company”) and each of the institutions
that is a signatory to this Amendment (collectively, the “Noteholders”).

 

Recitals:

 

A.           The Company and each of the Noteholders have heretofore entered
into the Note Purchase Agreement dated May 8, 2015, (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), pursuant to which the Company issued its (a) 3.92%
Guaranteed Senior Notes, Series A, due May 21, 2025 in the aggregate principal
amount of $325,000,000 (the “Series A Notes”) and (b) 4.02% Guaranteed Senior
Notes, Series B, due May 21, 2027 in the aggregate principal amount of
$275,000,000 (the “Series B Notes” and together with the Series A Notes, the
“Notes”). Capitalized terms used herein but not defined herein shall have the
meanings ascribed thereto in the Note Purchase Agreement.

 

B.           The obligations of the Company under the Note Purchase Agreement
and the Notes have been guaranteed by the Subsidiary Guarantors pursuant to each
Subsidiary Guaranty.

 

C.           The Company has requested certain amendments to the Note Purchase
Agreement with respect to certain of the covenants and terms provided therein.

 

D.           For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Noteholders now desire to
amend certain provisions of the Note Purchase Agreement in the respects, but
only in the respects, hereinafter set forth.

 

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

 

Section 1.          Amendments.

 

Section 1.1.          Clause (e) of Section 7.1 of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

 

“(e) ERISA Matters — promptly, and in any event within five Business Days after
a Responsible Officer becoming aware of the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Obligor Parties in an
aggregate amount exceeding $75,000,000, a written notice setting forth the
nature thereof and the action, if any, that the Company or an ERISA Affiliate
proposes to take with respect thereto;”

 

 

 

 

Section 1.2.          Subclause (w) of clause (i) of Section 10.1 of the Note
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

“(w) reimbursement obligations in connection with performance or surety bonds or
guaranties or letters of credit and other obligations of a like nature entered
into in the ordinary course of business in an aggregate amount not to exceed
$25,000,000,”

 

Section 1.3.          Clause (h) of Section 10.2 of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

 

“(h) Liens (including leases) in favor of the Governmental Authorities (i)
issuing Tax Exempt Bonds permitted under Section 10.1(h) so long as such Liens
only apply to the facility financed (in whole or in part) with the proceeds from
such issuance of such Tax Exempt Bonds (or improvements thereto or extensions
thereof), (ii) in connection with leases of improvements or facilities by the
Obligor Parties from Governmental Authorities that issue Intercompany Taxable
Bonds permitted under Section 10.1(g) and (iii) in connection with leases
permitted under Section 10.11(ii), in each case solely to the extent such
improvements and facilities are required to be owned by such Governmental
Authorities in order to obtain the related ad valorem property tax exemptions;
and”

 

Section 1.4.          Clause (b) of Section 10.4 of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

 

“(b) Investments existing on the First Amendment Effective Date and described in
Schedule 10.4;”

 

Section 1.5.         Schedule 10.4 of the Note Purchase Agreement is hereby
amended and restated in its entirety as set forth in Exhibit 1 attached hereto.

 

Section 1.6.          Clause (n) of Section 10.4 of the Note Purchase Agreement
is hereby amended and restated in its entirety as follows:

 

“(n) other Investments made after the First Amendment Effective Date, which in
the aggregate do not exceed $150,000,000 at cost at any time during the term of
this Agreement; and”

 

Section 1.7.         Section 10 of the Note Purchase Agreement is hereby amended
by adding the following new Section 10.11 immediately following Section 10.10:

 

-2-

 

 

“Section 10.11. Sale and Leaseback Transactions. The Company will not, and will
not permit any of the other Obligor Parties to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (such arrangement, a “Sale/Leaseback”), other than (i) the
sale of property of the Company or a Subsidiary Guarantor to a Governmental
Authority that issues Tax Exempt Bond Obligations or Intercompany Taxable Bond
Obligations permitted hereunder and leases said property back to the Company or
a Subsidiary Guarantor in connection with such Tax Exempt Bonds or Intercompany
Taxable Bonds; (ii) the sale of property of the Company or a Subsidiary
Guarantor to a Governmental Authority that leases said property back to the
Company or a Subsidiary Guarantor solely to the extent that (x) such property is
required to be owned by such Governmental Authority in order to obtain the
related ad valorem property tax exemption, (y) the related Payment in Lieu of
Taxes (“PILOT”) agreement and lease (each, as applicable) contain the Required
Sale Leaseback Provisions and (z) the aggregate amount payable by the Company
and Subsidiary Guarantors under such PILOT agreements and leases (each, as
applicable) does not exceed $10,000,000 in any Fiscal Year” and (iii)
Sale/Leasebacks that involve the sale of up to $20,000,000 of assets in the
aggregate. For the avoidance of doubt lease transactions entered into in
connection with the issuance of Indebtedness (without the involvement of an
asset sale) do not constitute Sale/Leaseback transactions.

 

Section 1.8.          Section 22.2 of the Note Purchase Agreement is hereby
amended by adding a new paragraph at the end thereof as follows:

 

If the Company notifies the holders of the Notes that the Company wishes to
amend any covenant in Section 10.10 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Required Noteholders notify
the Company that the Required Noteholders wish to amend Section 10.10 for such
purpose), then compliance by the Company with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Company and the Required Noteholders;
provided however that until either such amendment notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Requited
Holders, the Company shall include relevant reconciliations in reasonable detail
between GAAP in effect immediately before the relevant change in GAAP became
effective and GAAP then in effect with respect to the applicable covenant
compliance calculations contained in the compliance certificate delivered
pursuant to Section 7.2(a) during the relevant period.

 

Section 1.9.          Schedule A of the Note Purchase Agreement is amended by
adding the following new definitions thereto in proper alphabetical order:

 

“Capitalized Customer Contract” shall mean any customer contract to which an
Obligor Party is a party that (x) such Obligor Party is required to treat as a
capital lease or financing lease under GAAP, with some or all of the payments to
the Obligor Parties reflected as repayment of principal and interest rather than
rent and (y) has generated cash payments to the Obligor Parties over the
trailing four Fiscal Quarter period (or if executed during the trailing four
Fiscal Quarter period is expected to generate cash payments to the Obligor
Parties in the next four Fiscal Quarter period) of at least $1,000,000.

 

-3-

 

 

“Consolidated Contract EBITDA Adjustments” shall mean, for the Obligor Parties
for any period, the aggregate cash payments received by the Obligor Parties
under Capitalized Customer Contracts during such period.

 

“First Amendment Effective Date” shall mean March 26, 2019.

 

“Required Sale Leaseback Provisions” shall mean provisions in the related
Payment in Lieu of Taxes (PILOT) agreement and lease (each, as applicable) in
substantially the same form as the following provisions: (a) the Governmental
Entity shall not assign the related Payment in Lieu of Taxes (PILOT) agreement
and lease (each, as applicable) or dispose, sell, transfer, encumber or take any
action affecting the assets that are the subject of such PILOT Agreement and
lease (each, as applicable) without the express consent of the Company or the
Subsidiary Guarantor (as applicable); (b) the Company or Subsidiary Guarantor
(as applicable) may terminate the related PILOT agreement and lease (each, as
applicable) at any time and the Governmental Entity shall convey full ownership
of the assets that are subject to such PILOT agreement and lease back to the
Company or the Subsidiary Guarantor (as applicable); and (c) except for any
payments required under the related PILOT agreement and lease (each, as
applicable), such PILOT agreement and lease (each, as applicable) are subject to
and subordinate to the rights of the lenders of the Company or the Subsidiary
Guarantor (as applicable).

 

Section 1.10.         The definition of “Consolidated Material Project EBITDA
Adjustments” in Schedule A of the Note Purchase Agreement is hereby amended and
restated in its entirety as follows:

 

“Consolidated Material Project EBITDA Adjustments” means, with respect to each
Material Project:

 

(i)          prior to the Commercial Operation Date of a Material Project (but
including the Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the Company in its reasonable, good faith
judgment (and as approved by the Administrative Agent), as (1) the projected
Consolidated EBITDA for any period attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project, plus (2) the projected cash payments that will be received by
the Obligor Parties under any duly executed Capitalized Customer Contracts
related to such Material Project for the first 12-month period following the
scheduled Commercial Operation Date of such Material Project (such amounts in
both clauses (1) and (2) above to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, tariffs, capital
costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other factors deemed appropriate by the Company in its
reasonable, good faith judgment (and as approved by the Administrative Agent)),
which such amount set forth in clauses (1) and (2) above may, at the option of
the Company, be added to actual Consolidated EBITDA for any period for the
Fiscal Quarter in which construction of such Material Project commences and for
each Fiscal Quarter thereafter until the Commercial Operation Date of such
Material Project (including the Fiscal Quarter in which such Commercial
Operation Date occurs, but net of (x) any actual Consolidated EBITDA and (y) net
of any actual cash payments received under any Capitalized Customer Contracts,
in each case, as attributable to such Material Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and

 

-4-

 

 

(ii)         beginning with the first full Fiscal Quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount determined by the Company in its
reasonable, good faith judgment (and as approved by the Administrative Agent),
as (1) the projected Consolidated EBITDA attributable to such Material Project
(determined in the same manner as set forth in clause (i) above) for the balance
of the four full Fiscal Quarter period following such Commercial Operation Date,
plus (2) the projected cash payments that will be received by the Obligor
Parties under duly executed Capitalized Customer Contracts related to such
Material Project for the balance of the four full Fiscal Quarter period
following such Commercial Operation Date (excluding cash payments actually
received under such Capitalized Customer Contract during such period), which
amount, may, at the Company’s option, be added to actual Consolidated EBITDA for
such Fiscal Quarters.

 

Notwithstanding the foregoing:

 

(w)          no such additions shall be allowed with respect to any Material
Project or any Capitalized Customer Contract unless (a) the Company shall have
delivered to the Administrative Agent under the Credit Agreement (with a copy to
the holders of Notes) written pro forma projections of Consolidated EBITDA or
projected cash payments under any Capitalized Customer Contract for any period
attributable to such Material Project or such Capitalized Customer Contract, as
applicable, and (b) the Administrative Agent shall have approved such
projections and shall have received such other information and documentation as
the Administrative Agent may request (with copies thereof to the holders of
Notes);

 

(x)          the holders of Notes shall have been promptly, and in any event not
later than 5 days thereof, notified of the approval of the Administrative Agent;

 

-5-

 

 

(y)          the aggregate amount of all Consolidated Material Project EBITDA
Adjustments during any period shall be limited to 20% of the total Consolidated
EBITDA for such period; and

 

(z)          in each case where the approval of the Administrative Agent is
required or requested, if at any time the Material Credit Facility shall be
terminated, the leverage ratio test (in which this definition is used) in the
Material Credit Facility has been amended, waived or removed, in each case where
the leverage ratio test is no longer in force under the Material Credit Facility
in effect as of the date of this Agreement or the Administrative Agent shall
otherwise be unable to undertake or otherwise be prohibited from undertaking
such approval duties, then any such approval or consent shall be required from
the Required Holders.

 

Section 1.11.         The definition of “Consolidated Total Funded Debt” in
Schedule A of the Note Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“Consolidated Total Funded Debt” means, as of any date, (i) all Indebtedness of
the Obligor Parties measured on a consolidated basis as of such date, including
without limitation the outstanding principal amount of the Notes, but excluding
(w) Indebtedness of the type described in subsection (xi) of the definition
thereto, (x) Intercompany Taxable Bond Obligations and (y) reimbursement
obligations in connection with performance or surety bonds or guaranties or
letters of credit (including any letters of credit under the Credit Agreement)
and other obligations of a like nature entered into in the ordinary course of
business in an aggregate amount not to exceed $25,000,000, less (ii)
unrestricted, unencumbered cash or cash equivalents of the Obligor Parties in an
aggregate amount not to exceed $100,000,000.

 

Section 1.12.         The definition of “Leverage Ratio” in Schedule A of the
Note Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) the sum of (A) Consolidated EBITDA, plus (B)
any Consolidated Material Project EBITDA Adjustments, plus (C) any Consolidated
Acquisition EBITDA Adjustments, plus (D) any Consolidated Contract EBITDA
Adjustments, in each case for the four consecutive Fiscal Quarters ending on or
immediately prior to such date.

 

Section 2.          Representations and warranties.

 

Section 2.1.         To induce the Noteholders to execute and deliver this
Amendment (which representations shall survive the execution and delivery of
this Amendment), the Company and each Subsidiary Guarantor (as evidenced by
their consent and acknowledgment of this Amendment) hereby represents and
warrants to the Noteholders that:

 

(a)          the Company and each such Subsidiary Guarantor is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization;

 

-6-

 

 

(b)          the Company and each such Subsidiary Guarantor has the requisite
power to own its property and to carry on its business as now being conducted;

 

(c)          the Company and each such Subsidiary Guarantor is duly qualified
and in good standing as a limited liability company or other legal entity, as
applicable, authorized to do business in each jurisdiction in which the failure
to do so would, individually or in the aggregate, have a Material Adverse
Effect;

 

(d)          this Amendment and the transactions contemplated hereby are within
the requisite powers of the Company and each Subsidiary Guarantor, have been
duly authorized by all necessary limited liability company action on the part of
the Company and each Subsidiary Guarantor, and this Amendment has been duly
executed and delivered by the Company and each Subsidiary Guarantor and
constitutes legal, valid and binding obligations of the Company and each
Subsidiary Guarantor enforceable in accordance with its respective terms.

 

(e)          the Note Purchase Agreement, as amended by this Amendment, and each
Subsidiary Guaranty constitutes the legal, valid and binding obligation,
contract and agreement of such Obligor Party enforceable against it in
accordance with its terms, except as enforcement may be limited by
(a) applicable bankruptcy, insolvency, fraudulent conveyance or transfer or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

(f)          the execution, delivery and performance by the Company and each
Subsidiary Guarantor of this Amendment does not require the consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority except in each case that could not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(g)          the execution and delivery of this Amendment and the performance by
the Company and each Subsidiary Guarantor of this Amendment does not and will
not result in a violation of or default under (i) the organizational documents
of the Company or any Subsidiary, (ii) any agreement to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which the Company or any Subsidiary or any of their respective properties is
subject, (iii) any order, writ, injunction or decree applicable to the Company
or any Subsidiary, or (iv) any statute, regulation, rule or other law applicable
to the Company or any Subsidiary, except in each case (excluding clause (i) of
this subparagraph (g)) that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(h)          before and after giving effect to this Amendment, there are no
Defaults or Events of Default under the Note Purchase Agreement.

 

-7-

 

 

Section 3.          Conditions Precedent to Effectiveness of This Amendment.

 

Section 3.1.          This Amendment shall not become effective until, and shall
become effective as of the first date written above when, each and every one of
the following conditions shall have been satisfied:

 

(a)          executed counterparts of this Amendment, duly executed by the
Company and the Required Holders, shall have been delivered to the Noteholders;

 

(b)          each Subsidiary Guarantor shall have executed their consent and
acknowledgment of this Amendment;

 

(c)          the Company and each Subsidiary Guarantor shall have delivered a
certificate to Noteholders that the representations and warranties of the
Obligor Parties set forth in Section 2.1 hereof shall be true and correct on and
with respect to the date hereof;

 

(d)          the holders shall have received (i) a certificate of the Secretary
or Assistant Secretary of the Company, dated the date hereof, certifying as to
(A) the resolutions attached thereto and the corporate proceedings relating to
the authorization, execution and delivery of this Amendment and the performance
of its obligations hereunder and (B) the Company’s organization documents
currently in effect and (ii) a recent “good standing certificate” from the
Secretary of State of the State of Delaware (which certificate shall indicate
that the Company is in good standing and has legal existence in the State of
Delaware); and

 

(e)          the Company shall have paid all reasonable fees and expenses of
Greenberg Traurig, LLP, special counsel to the Noteholders, in connection with
the negotiation, preparation, approval, execution and delivery of this
Amendment.

 

Upon satisfaction of all of the foregoing, this Amendment shall become
effective.

 

Section 4.          Consent by Subsidiary Guarantors.

 

Each Subsidiary Guarantor, by its signature below, agrees and consents to the
terms and provisions of this Amendment and agrees that its Subsidiary Guaranty
shall remain in full force and effect and is hereby ratified and confirmed in
all respects after giving effect to this Amendment.

 

Section 5.          Miscellaneous.

 

Section 5.1.          This Amendment shall be construed in connection with and
as part of the Note Purchase Agreement, and, except as modified and expressly
amended by this Amendment, all terms, conditions and covenants contained in the
Note Purchase Agreement and the Notes are hereby ratified and shall be and
remain in full force and effect.

 

-8-

 

 

Section 5.2.          This Amendment shall be binding on and shall inure to the
benefit of the Company, the Subsidiary Guarantors and the Noteholders and their
respective successors and assigns, except as otherwise provided herein. Neither
the Company nor any Subsidiary Guarantor may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder without
the prior written consent of the Noteholders. The terms and provisions of this
Amendment are for the purpose of defining the relative rights and obligations of
the Company, the Subsidiary Guarantors and the Noteholders with respect to the
transactions contemplated hereby and there shall be no third-party beneficiaries
of any of the terms and provisions of this Amendment.

 

Section 5.3.          This Amendment, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.

 

Section 5.4           Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment may refer to the Note Purchase Agreement without making specific
reference to this Amendment but nevertheless all such references shall include
this Amendment unless the context otherwise requires.

 

Section 5.5.          Wherever possible, each provision of this Amendment shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Amendment shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

 

Section 5.6.          The descriptive headings of the various Sections or parts
of this Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

Section 5.7.          This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require or permit the application of the laws of a jurisdiction
other than such State.

 

Section 5.8.          This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. Photocopies, facsimile transmissions, or email transmissions of
Adobe portable document format files (also known as “PDF” files) of signatures
shall be deemed original signatures and shall be fully binding on the parties to
the same extent as original signatures.

 

-9-

 

 

Section 5.9.          All representations and warranties contained herein shall
survive the execution and delivery of this Amendment, and may be relied upon by
any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Noteholder or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant to this Amendment shall be deemed representations
and warranties of the Company under this Amendment.

 

Section 5.10.         The parties hereto hereby waive trial by jury in any
action brought on or with respect to this Amendment or any other document
executed in connection herewith or therewith.

 

[Signatures on Following Page]

 

-10-

 

  

ITT Holdings LLC Amendment Signature Page

 

The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Amendment may be executed in any
number of counterparts, each executed counterpart constituting an original, but
all together only one agreement.

 

  ITT Holdings LLC

 

  By     Printed Name     Title           By     Printed Name     Title  

 

 

 

 

ITT Holdings LLC Amendment Signature Page

 

This Amendment is hereby consented

to and acknowledged

as of the date hereof

 

  International-Matex Tank Terminals LLC   IMTT-Bayonne LLC   IMTT-Virginia LLC
  IMTT-Gretna LLC   IMTT-BC LLC   IMTT-Pipeline LLC   IMTT-BX LLC  
IMTT-Richmond-CA   IMTT-Illinois LLC   IMTT-Petroleum Management LLC  
IMTT-Geismar   IMTT-Finco, LLC   St. Rose Nursery, LLC   East Jersey Railroad
and Terminal Company   Bayonne Industries, Inc.   ITT-Richmond-CA Storage, LLC  
ITT-Geismar Storage, LLC   ITT-GEISMAR LLC   INTERNATIONAL ENVIRONMENTAL
SERVICES LLC   IEP LLC   BAYONNE PLANT HOLDING, L.L.C.   ITT-RICHMOND-CA LLC  
IMTT EPIC LLC   ITT-NTL, INC.

 

  By       Name:     Title:          By       Name:     Title:   

 

 

 

 

 

 

 

[REDACTED]

 

 

 

 

 

 